DETAILED ACTION
This office action is responsive to Amendment filed on December 13, 2021 and Examiner’s Amendment entered on December 16, 2021, in this application Kassner et al., U.S. Patent Application No. 16/465,888 (Filed May 31, 2019) claiming priority to PCT/EP2017/080128 (11/22/2017) and DE102016224411 (12/07/2016) (“Kassner”).  Claim 1, 2, 4 – 8, 10, 11, 13 – 17, and 19 – 24 were pending.  Claims 1, 6, 8, 10, 15, and 21, are amended.  Claims 3, 9, 12, 18, and 24 are cancelled.  Claims 25 – 27 are new.  Claims 1, 2, 4 – 8, 10, 11, 13 – 17, 19 – 23, and 25 – 27 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Dominic Yobbi, Registration No. 76,817 on December 16, 2021, to place the case in condition for allowance.
The application has been amended as follows:   Please replace the entire claim set as indicated below.
Listing of Claims
1.	(Currently Amended)  A method for assisting a user of a transportation vehicle, the method comprising: 
detecting a behavior of the user when operating the transportation vehicle via at least one device included in the transportation vehicle or external to the transportation vehicle and connected to the transportation vehicle via a network connection, the at least one device including (i) a human-machine interface configured to detect at least one interaction of the user with the human-machine interface, and (ii) a hardware device including at least one of a sensor, a laser, an ultrasonic, or an optical camera configured to detect control of the transportation vehicle or guidance of the transportation of the vehicle, the guidance including longitudinal and/or transverse guidance of the transportation vehicle, and detecting constraints of a driving task via the at least one device included in the transportation vehicle or external to the transportation vehicle and connected to the transportation vehicle via a network connection, the at least one device including at least one of sensors, radar, satellite devices, and optical cameras;
analyzing the behavior of the user when operating the transportation vehicle and analyzing constraints of the driving task, the driving task including operating the transportation vehicle on an upcoming route to be traveled; 
automatically generating and outputting, via a user interface of the transportation vehicle, suggestions for at least one software package to be downloaded based on (i) present physical or functional vehicle configurations based on the upcoming route to be traveled or (ii) future physical or functional vehicle configurations based on the upcoming route to be traveled, wherein the automatic generating and outputting is executed in response to the analysis of the behavior of the user and the constraints of the driving task,

generating profile data based the plurality of lengths of routes; 
determining an average route length of the plurality of lengths of routes and including the average route length in the generated profile data;
in response to the length from start to finish of the upcoming route to be traveled being greater than or less than the average route length, suggesting at least one software package corresponding to a route type and a road type of the upcoming route; and [[,]]
automatically downloading the suggested at least one software package and automatically installing a package of functions associated with the at least one suggested software package,
wherein the analysis of the behavior includes evaluation of a plurality of repetitions of a particular operator action, and
wherein the length from start to finish of the upcoming route to be traveled is determined based on an appointment calendar entry stored in the user interface of the transportation vehicle.

2.	(Previously Presented)  The method of claim 1, wherein the operation of the transportation vehicle relates to: 
a guidance of the transportation vehicle; and/or 
a use of a navigation system; and/or 
a communication function; and/or 
an entertainment function; and/or 
a multi-media function.



4.	(Previously Presented)  The method of claim 1, wherein the at least one software package comprises applications for: 
a driver assistance system; and/or 
a navigation system; and/or 
a communication function; and/or 
an entertainment function; and/or 
a multi-media function.

5. 	(Previously Presented)  The method of claim 1, further comprising: 
requesting acceptance by a user of predefined conditions for use of the at least one software package; and 
executing a download and/or enabling an execution of the at least one software package in response to an acceptance by the user.

6. 	(Currently Amended)  The method of claim 1, further comprising: 

outputting a message about conditions for use of the package of functions and/or measures for long-term use of the function package,
wherein the automatically installing of the package of functions only includes functions not configured by the user.


weather conditions; and/or 
lighting conditions; and/or 
journey durations.

8. 	(Currently Amended)  A device for assisting a user of a transportation vehicle, the device comprising: 
an input unit configured to detect a behavior of the user when operating the transportation  vehicle via at least one device included in the transportation vehicle or external to the transportation vehicle and connected to the transportation vehicle via a network connection, the at least one device including (i) a human-machine interface configured to detect at least one interaction of the user with the human-machine interface, and (ii) a hardware device including at least one of a sensor, a laser, an ultrasonic, or an optical camera configured to detect control of the transportation vehicle or guidance of the transportation of the vehicle, the guidance including longitudinal and/or transverse guidance of the transportation vehicle, and detect constraints of a driving task via the at least one device included in the transportation vehicle or external to the transportation vehicle and connected to the transportation vehicle via a network connection, the at least one device including at least one of sensors, radar, satellite devices, and optical cameras; 
an evaluation unit; and 
an output unit, 
wherein the evaluation unit is configured to, by the input unit to analyze the behavior of the user when operating the transportation vehicle and the constraints of the driving task, the 
wherein the output unit automatically generates and outputs suggestions for at least one software package to be downloaded for the transportation vehicle based on (i) present physical or functional vehicle configurations based on the upcoming route to be traveled or (ii) future physical or functional vehicle configurations based on the upcoming route to be traveled in response to the analysis of the behavior of the user and the constraints of the driving task, 
wherein the analysis of the behavior includes evaluation of a plurality of repetitions of a particular operator action,
wherein the evaluation unit is further configured to determine a plurality of lengths of routes on which the user has historically and repeatedly operated the transportation vehicle, generate profile data based the plurality of lengths of routes, determine an average route length of the plurality of lengths of routes and including the average route length in the generated profile data, and, in response to the length from start to finish of the upcoming route to be traveled being greater than or less than the average route length, suggesting at least one software package corresponding to a route type and a road type of the of the upcoming route, 
wherein the suggested at least one software package is automatically downloaded and a package of functions associated with the at least one suggested software package is automatically installed, and
wherein the length from start to finish of the upcoming route to be traveled is determined based on an appointment calendar entry stored in the user interface of the transportation vehicle.

9.	(Cancelled)

10. 	(Currently Amended)  A transportation vehicle comprising a device for assisting a user of a transportation vehicle, the device comprising: 
an input unit configured to detect a behavior of the user when operating the transportation vehicle via at least one device included in the transportation vehicle or external to the transportation vehicle and connected to the transportation vehicle via a network connection, the at least one device including (i) a human-machine interface configured to detect at least one interaction of the user with the human-machine interface, and (ii) a hardware device including at least one of a sensor, a laser, an ultrasonic, or an optical camera configured to detect control of the transportation vehicle or guidance of the transportation of the vehicle, the guidance including longitudinal and/or transverse guidance of the transportation vehicle, and detect constraints of a driving task via the at least one device included in the transportation vehicle or external to the transportation vehicle and connected to the transportation vehicle via a network connection, the at least one device including at least one of sensors, radar, satellite devices, and optical cameras; 
an evaluation unit; and 
an output unit, 
wherein the evaluation unit is configured, by the input unit, to analyze the behavior of the user when operating the transportation vehicle and the constraints of the driving task, the constraints of the driving task including operating the transportation vehicle on an upcoming route to be traveled, 
wherein the output unit automatically generates and outputs suggestions for at least one software package to be downloaded for the transportation vehicle based on (i) present physical or functional vehicle configurations based on the upcoming route to be traveled or (ii) future 
wherein the analysis of the behavior includes evaluation of a plurality of repetitions of a particular operator action,
wherein the evaluation unit is further configured to determine a plurality of lengths of routes on which the user has historically and repeatedly operated the transportation vehicle, generate profile data based the plurality of lengths of routes, determine an average route length of the plurality of lengths of routes and including the average route length in the generated profile data, and, in response to the length from start to finish of the upcoming route to be traveled being greater than or less than the average route length, suggesting at least one software package corresponding to a route type and a road type of the of the upcoming route, 
wherein the suggested at least one software package is automatically downloaded and a package of functions associated with the at least one suggested software package is automatically installed, and
wherein the length from start to finish of the upcoming route to be traveled is determined based on an appointment calendar entry stored in the user interface of the transportation vehicle.

11. 	(Previously Presented)  The device of claim 8, wherein the operation of the transportation vehicle relates to: 
a guidance of the transportation vehicle; and/or 
a use of a navigation system; and/or 
a communication function; and/or 
an entertainment function; and/or 


12. 	(Cancelled) 

13. 	(Previously Presented)  The device of claim 8, wherein the at least one software package comprises applications for: 
a driver assistance system; and/or 
a navigation system; and/or 
a communication function; and/or 
an entertainment function; and/or 
a multi-media function.

14. 	(Previously Presented)  The device of claim 8, further comprising: 
requesting acceptance by a user of predefined conditions for use of the at least one software package; and 
executing a download and/or enabling an execution of the at least one software package in response to an acceptance by the user.

15. 	(Currently Amended)  The device of claim 8, further comprising: 

outputting a message about conditions for use of the package of functions and/or measures for long-term use of the function package,
wherein the automatically installing of the package of functions only includes functions not configured by the user.

16. 	(Previously Presented)  The device of claim 8, wherein the constraints of the driving task further comprise: 
weather conditions; and/or 
lighting conditions; and/or
journey durations.

17. 	(Previously Presented)  The transportation vehicle of claim 10, wherein the operation of the transportation vehicle relates to: 
a guidance of the transportation vehicle; and/or 
a use of a navigation system; and/or 
a communication function; and/or 
an entertainment function; and/or 
a multi-media function.

18. 	(Cancelled)  

19. 	(Previously Presented)  The transportation vehicle of claim 10, wherein the at least one software package comprises applications for: 
a driver assistance system; and/or 
a navigation system; and/or 
a communication function; and/or 

a multi-media function.

20. 	(Previously Presented)  The transportation vehicle of claim 10, further comprising: 
requesting acceptance by a user of predefined conditions for use of the at least one software package; and 
executing a download and/or enabling an execution of the at least one software package in response to an acceptance by the user.


21. 	(Currently Amended)  The transportation vehicle of claim 10, further comprising: 

outputting a message about conditions for use of the package of functions and/or measures for long-term use of the function package,
wherein the automatically installing of the package of functions only includes functions not configured by the user.

22. 	(Previously Presented)  The transportation vehicle of claim 10, wherein the constraints of the driving task further comprise: 
weather conditions; and/or 
lighting conditions; and/or 
journey durations.

23.	(Previously Presented)  The method of claim 1, wherein the suggestions for at least one software package to be downloaded are further based on a length from start to finish of an upcoming route to be traveled.

24.	(Cancelled).  

25.	(Previously Presented) The method of claim 1, wherein, in response to a determination that the average route length is substantially less than the average route length and the length from start to finish of the upcoming route to be traveled is substantially greater than the average route length, the suggestion of the at least one software package includes suggesting at least one software package corresponding to long route types and long road types.

26.	(Previously Presented) The method of claim 25, further comprising: 
notifying the user of at least one characteristic of the long route types and long road types of the upcoming route to be traveled, the at least one characteristic including at least one of a bottleneck in the road, construction sites on the road, and difficult lighting conditions of the road.


27.	(Previously Presented) The method of claim 1, further comprising:
determining, via at least one of the least one of sensors, radar, satellite devices, and optical cameras, whether the transportation vehicle is at least one of stationary, stopped at a traffic light, and in heavy traffic,  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199